Citation Nr: 0419755	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected allergic rhinitis, currently evaluated as 
ten (10) percent disabling.


REPRESENTATION

Veteran represented by:  Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a disability rating 
higher than 10 percent for service-connected allergic 
rhinitis.  Appeal to the Board was perfected.  This claim is 
again before the Board for appellate consideration following 
the July 17, 2003 order of the U. S. Court of Appeals for 
Veterans Claims (Court), which vacated the Board's April 22, 
2003 decision denying a higher evaluation for allergic 
rhinitis, and apparent completion by the RO of the Board's 
directives in its February 10, 2004 remand order.   

The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.  See appeal 
to the Board (VA Form 9), received in July 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed on the claim for an 
increased evaluation for allergic rhinitis before a decision 
can be rendered on its merits.  Accordingly, a remand is in 
order to ensure that the veteran's due process rights are met 
and for full compliance with the assistance requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as 
amended, VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), and controlling 
legal precedent, including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record indicates that, as recently as in mid-April 2004, 
the veteran stated that his "respiratory system is 
dangerously affecting [him]" and that he must take 
medication daily to breathe.  See April 2004 statement.  It 
is noted that the last VA compensation and pension (C&P) 
examination for rhinitis was performed in December 2001.  The 
record documents medical attention given for complaints of 
shortness of breath, and nasal congestion and discharge on 
numerous occasions after this C&P examination was performed 
(see VA medical center records dated between 2002-2003).  The 
Board finds that a reasonable interpretation of all of this 
evidence, collectively, is that the veteran alleges that his 
service-connected allergic rhinitis has worsened since the 
last C&P examination.  Moreover, while the veteran did not 
specifically state that rhinitis has worsened since December 
2001, the Board is reluctant to render a decision on the 
merits of the claim now, based primarily upon C&P examination 
findings rendered more than two and one-half years ago, in 
the face of more recent evidence of medical attention given 
for the disability at issue.   

In consideration of the foregoing, the Board finds that a 
more contemporaneous C&P examination is warranted to 
determine the current extent of the veteran's allergic 
rhinitis.  Also, a remand order would permit the RO to obtain 
more recent evidence relevant to the rhinitis claim, if any, 
that is not currently of record.        

Accordingly, the Board directs the following on remand:

1.  Ask the veteran, through his 
attorney, whether he has had treatment or 
other medical attention for service-
connected allergic rhinitis after the 
issuance of the last Supplemental 
Statement of the Case (SSOC), and obtain 
any such medical records that are not 
currently in the claims folder.  
Associate these records with the claims 
folder.          

2.  After completing the above, schedule 
the veteran for a VA C&P examination by 
an ear/nose/throat specialist to 
determine the current extent of the 
veteran's allergic rhinitis.  The 
veteran's claims folder should be made 
available to the examiner.  The resulting 
report(s), and diagnostic testing 
records, if any, should be associated 
with the claims folder.  

3.  After completing the above, and 
following any further appropriate 
development, review the claims folder 
again and readjudicate the claim of 
entitlement to an evaluation higher than 
10 percent for service-connected allergic 
rhinitis.  If the decision remains in any 
manner adverse to the veteran, provide 
him and his attorney a revised SSOC and 
give them an appropriate amount of time 
to respond to it.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

No action is required of the veteran until he is notified by 
the RO.  However, he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




